DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed January 20, 2022.  Claims 1, 3-5, 7-15, 17-22 are pending in this case.  Claims 2, 6, and 16 were previously canceled.  Claim 22 is newly added. Claims 1, 12, and 22 are currently amended.
Response to Arguments
Applicant's arguments filed January 20, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1 and 12, as currently amended, that the claims recite statutory subject matter.  
Examiner respectfully disagrees.
The additional elements of using a computer, communications interface, processors, and network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining whether a record should be included in a ledger.
Applicant argues, regarding claims 1, 12, and 22, as currently amended, that nothing in the cited references teaches, discloses or suggests determining, at the first computing device, weights for each of the first computing device’s vote and the one or more other computing devices’ votes based on incident-related parameters in the incident data record.
Examiner respectfully disagrees.
Christides teaches determining, at the first computing device, weights for each of the first computing device’s vote and the one or more other computing devices’ votes based on incident-related parameters in the incident data record. See, e.g., par 36 “reducing a weight of the "bad" validator node's 
Applicant argues, regarding claims 3 and 13, that nothing in the cited references teaches, discloses or suggests determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote when the incident data record relates to the incident that is not within the predefined geographic distance from the agency
Examiner respectfully disagrees.
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device’s vote operating the first computing device operated by an agency in the distributed ledger network (par 36 “tally of bad votes 316, associated with the validator node is above the predetermined threshold, a sanction of the validator node 302 may be proposed to the plurality of validators, e.g., reducing a weight of the “bad” validator node's voting during consensus”) and determining, at the first computing device, a second weight lower than the first weight for the first computing device’ vote. (par 36 “tally of bad votes 316, associated with the validator node is above the predetermined threshold, a sanction of the validator node 302 may be proposed to the plurality of validators, e.g., reducing a weight of the “bad” validator node's voting during consensus”)
Robertson teaches wherein the incident-related parameters include whether the incident data record relates to an incident that is within a predefined geographic distance, (par 55-58) and further when the incident data record relates to the incident that is within the predefined geographic distance from the agency; (par 55-58 “crime risk for the target area is a weighted sum over all previous crime incidents within a space and time threshold. Each previous crime incident within the space and time thresholds can be weighted using a decay function that takes into account how far in space and in time the crime incident is from the target area. In addition to the decay function, a spatiotemporal threshold can be applied so that, for example, only those events occurring within a 1 km geographic radial distance ) and
	when the incident data record relates to the incident that is not within the predefined geographic distance from the agency. (par 55-58 “crime risk for the target area is a weighted sum over all previous crime incidents within a space and time threshold. Each previous crime incident within the space and time thresholds can be weighted using a decay function that takes into account how far in space and in time the crime incident is from the target area. In addition to the decay function, a spatiotemporal threshold can be applied so that, for example, only those events occurring within a 1 km geographic radial distance from the center of the target area and four (4) weeks of the current date/time are included in the calculation”)
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Robertson in order to make more efficient use of the network and more effectively gauge both the level of increased crime threat and its potential duration. The user can then leverage the information conveyed by the forecasts to take a more proactive approach to law enforcement in the affected areas during the period of increased crime threat. (Robertson, abs)
Applicant argues, regarding claim 4, that nothing in the cited references teaches, discloses or suggests incident- related parameters include whether the incident data record relates to an incident that is within a jurisdiction of an agency operating the first computing device in the distributed ledger network, and further wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device’s vote when the incident data record relates to the incident that is within the jurisdiction of the agency; and determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote when the incident data record relates to the incident that is not within the jurisdiction of the agency.
Examiner respectfully disagrees.
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device operating the first computing device’s vote operated by an agency in the distributed ledger network and determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote. (par 36 “tally of bad votes 316, associated with the validator node is above the predetermined threshold, a sanction of the validator node 302 may be proposed to the plurality of validators, e.g., reducing a weight of the “bad” validator node's voting during consensus”)
Patel teaches that the incident-related parameters include whether the incident data record relates to an incident that is within a jurisdiction of an agency (par 56 “Situational Awareness Engine 504 determines whether the incident is within the jurisdiction of the dispatch system”) and
when the incident data record relates to the incident that is not within the jurisdiction of the agency. (par 56 “Situational Awareness Engine 504 determines whether the incident is within the jurisdiction of the dispatch system”).
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Patel in order to make more efficient use of the network and thereby improving the situational awareness for the entities. (Patel, par 37)
Applicant argues, regarding claim 5 and 15, that nothing in the cited references teaches, discloses or suggests determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote when the agency operating the first computing device is the visiting agency for the incident.
Examiner respectfully disagrees.
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device’s vote operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a tally of bad votes 316, associated with the validator node is above the predetermined threshold, a sanction of the validator node 302 may be proposed to the plurality of validators, e.g., reducing a weight of the “bad” validator node's voting during consensus”)
Wengrovitz teaches when the incident data record relates to the incident is at a home agency; (par 34 “Agency A 102 invites one or more other media resources in Agency B 106 to join the biosensor-triggered multimedia collaboration session to become an inter-agency biosensor-triggered multimedia collaboration session. Upon joining the incident collaboration session, interoperability workstations (IWSs) and media and/or communications resources in the respective Agency A 102 and Agency B 106 may have voice communications with field personnel 108 and also receive the video data electronically transmitted via the interoperability gateway device” ) and
when the incident data record relates to the incident that is a visiting agency. (par 34 “Agency A 102 invites one or more other media resources in Agency B 106 to join the biosensor-triggered multimedia collaboration session to become an inter-agency biosensor-triggered multimedia collaboration session. Upon joining the incident collaboration session, interoperability workstations (IWSs) and media and/or communications resources in the respective Agency A 102 and Agency B 106 may have voice communications with field personnel 108 and also receive the video data electronically transmitted via the interoperability gateway device”).
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Wengrovitz in order to make more efficient use of the network and to facilitate improved management and analysis of incidents or events in which an incident communications network is employed. (Wengrovitz, par 7)
Applicant argues, regarding claim 7, that nothing in the cited references teaches, discloses or suggests wherein the incident- related parameters include whether an agency operating the first computing device in the distributed ledger network has greater than a predetermined threshold of 
Examiner respectfully disagrees.
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device’s vote operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote. (par 36 “tally of bad votes 316, associated with the validator node is above the predetermined threshold, a sanction of the validator node 302 may be proposed to the plurality of validators, e.g., reducing a weight of the “bad” validator node's voting during consensus”)
Taylor teaches when the agency operating the first computing device has greater than the predetermined threshold of resources assigned to the incident; (par 358 “Alarms should be configurable based on time/performance/resource utilization thresholds”) and
when the agency operating the first computing device does not have greater than the predetermined threshold of resources assigned to the incident. (par 358 “Alarms should be configurable based on time/performance/resource utilization thresholds”).
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Taylor in order to make more efficient use of the network and thereby to provide more efficient transmission of data and provide further fault isolation
Applicant argues, regarding claims 8 and 18, that nothing in the cited references teaches, discloses or suggests wherein the incident- related parameters include whether data in the incident record is evidentiary, and further wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device’s vote when the data in the incident record is evidentiary; and determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote when the data in the incident record is not evidentiary.
Examiner respectfully disagrees.
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device’s vote operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote. (par 36 “tally of bad votes 316, associated with the validator node is above the predetermined threshold, a sanction of the validator node 302 may be proposed to the plurality of validators, e.g., reducing a weight of the “bad” validator node's voting during consensus”)
Butler teaches that the data in the incident record is evidentiary; (par 8  “Evidentiary accident reconstruction data relating to the machine history, and the particular incident involved”) and
when the data in the incident record is not evidentiary; (par 8 “ Evidentiary accident reconstruction data relating to the machine history, and the particular incident involved”) 
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Butler in order to monitor inputs and improve safety conditions.
Applicant argues, regarding claims 9 and 19, that nothing in the cited references teaches, discloses or suggests wherein the incident- related parameters include whether data in the incident record is public information.
Examiner respectfully disagrees.
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device. (par 36 “tally of bad votes 316, associated with the validator node is above the predetermined threshold, a sanction of the validator node 302 may be proposed to the plurality of validators, e.g., reducing a weight of the “bad” validator node's voting during consensus”)
Pitre teaches that the data in the incident record is public information. (par 96 “Public Web Site is an integrated component where the public can sign-up to receive information and announcements, and to share information with the public”)
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Pitre in order to make more efficient use of the network.
Applicant argues, regarding claim 14, that nothing in the cited references teaches, discloses or suggests identify an agency operating the computing device in the distributed ledger network; determine, from the incident-related parameters in the incident data record, whether the incident data record relates to an incident that is within a jurisdiction of the agency; determine a first weight for the computing device’s vote when the incident data record relates to the incident that is within the jurisdiction of the agency; and determine a second weight lower than the first weight for the computing device’s vote when the incident data record relates to the incident that is not within the jurisdiction of the agency. 
Examiner respectfully disagrees.
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device operating the first computing device’s vote operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a tally of bad votes 316, associated with the validator node is above the predetermined threshold, a sanction of the validator node 302 may be proposed to the plurality of validators, e.g., reducing a weight of the “bad” validator node's voting during consensus”)
Wegrovitz discloses identifying an agency operating the computing device in the distributed ledger network. (par 34, 57, 73 “sensor ID may be further associated with a unique identification of an individual wearing the sensor (e.g., body-worn biosensor 252) or an individual in proximity to the sensor, where the individual's unique identifier may include but is not limited to at least one of: . . . an agency name”)
Patel teaches that the incident-related parameters include whether the incident data record relates to an incident that is within a jurisdiction of an agency (par 56 “Situational Awareness Engine 504 determines whether the incident is within the jurisdiction of the dispatch system”) and
when the incident data record relates to the incident that is not within the jurisdiction of the agency. (par 56 “Situational Awareness Engine 504 determines whether the incident is within the jurisdiction of the dispatch system”).
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides, Wengrovitz and Patel in order to make more efficient use of the network and thereby improving the situational awareness for the entities. (Patel, par 37)
Applicant argues, regarding claim 17, that nothing in the cited references teaches, discloses or suggests identify an agency operating the computing device in the distributed ledger network; determine, from the incident-related parameters in the incident data record, whether the agency has greater than a predetermined threshold of resources assigned to an incident; determine a first weight for the computing device’s vote when the agency has greater than the predetermined threshold of resources assigned to the incident; and determine a second weight lower than the first weight for the 
Examiner respectfully disagrees.
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device’s vote operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote. (par 36 “tally of bad votes 316, associated with the validator node is above the predetermined threshold, a sanction of the validator node 302 may be proposed to the plurality of validators, e.g., reducing a weight of the “bad” validator node's voting during consensus”)
Wengrovitz teaches, identifying an agency operating the computing device in the distributed ledger network. (par 34, 57, 73 “sensor ID may be further associated with a unique identification of an individual wearing the sensor (e.g., body-worn biosensor 252) or an individual in proximity to the sensor, where the individual's unique identifier may include but is not limited to at least one of: . . . an agency name”)
Taylor teaches, when the agency operating the first computing device has greater than the predetermined threshold of resources assigned to the incident; (par 358 “Alarms should be configurable based on time/performance/resource utilization thresholds”) and
when the agency operating the first computing device does not have greater than the predetermined threshold of resources assigned to the incident. (par 358 “Alarms should be configurable based on time/performance/resource utilization thresholds”).
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides, Wengrovitz, and Taylor in order to make more efficient use of the network and thereby to provide more efficient transmission of data and provide further fault isolation. (Taylor, par 18)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-15, 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 1, 3-5, 7-15, 17-22 –
In the instant case, claims 1, 3-5, 7-11, 20, and 22 are directed to a method. Claims 12-15 and 17-20 are directed to an apparatus. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite voting to determine whether a record should be included in a ledger, which is an abstract idea. Specifically, the claims recite receiving a record, reviewing the record, sending a vote, receiving votes, determining weights for each voter, calculating the vote result, determining whether a result is greater than a certain threshold, and updating the ledger, which is a method of organizing human activity and can be considered a commercial or legal interaction since it involves parties coming to an agreement on whether a record should be entered in a ledger, which is therefore grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/ Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a computer, communications interface, processors, and network, merely use a computer as a tool to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computer, communications interface, processors, and network to 
The dependent claims 3-5, 7-11, 13-15, and 17-21 are rejected under similar criteria as each depends from claims 1 and 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christides et al (US 2018/0101560).
Regarding claims 1 and 12 –
Furuichi discloses receiving an incident data record at a first computing device (par 64, fig3) operating in a distributed ledger network of one or more other computing devices to maintain a decentralized incident-specific distributed electronic ledger (par 6);
reviewing, at the first computing device, the incident data record (par 82) to determine whether the incident data record should be entered into the decentralized incident-specific distributed electronic ledger (par 64, fig3).
Furuichi does not specifically disclose determining a vote, the vote indicating whether the incident data record should be entered into the decentralized incident-specific distributed electronic ledger.
Christides discloses determining a vote, the vote indicating whether the incident data record should be entered into the decentralized incident-specific distributed electronic ledger. (par 6, 17, 21-22, 31-33)
Furuichi does not specifically disclose sending, at the first computing device, the vote to each of the one or more other computing devices operating in the distributed ledger network to enable the one or more other computing devices to determine, from the vote, whether the first computing device has provided approval for entering the incident data record into the decentralized incident-specific distributed electronic ledger.
Christides discloses sending, at the first computing device, the vote to each of the one or more other computing devices operating in the distributed ledger network to enable the one or more other computing devices to determine, from the vote, whether the first computing device has provided approval for entering the incident data record into the decentralized incident-specific distributed electronic ledger.  (par 6, 17, 21-22, 31-33)
Furuichi does not specifically teach receiving, at the first computing device, votes from the one or more other computing devices, and responsively determining, from the votes received from the one or more other computing devices, whether the one or more other computing devices have provided approval for entering the incident data record into the decentralized incident-specific distributed electronic ledger.
Christides discloses receiving, at the first computing device, votes from the one or more other computing devices, and responsively determining, from the votes received from the one or more other computing devices, whether the one or more other computing devices have provided approval for entering the incident data record into the decentralized incident-specific distributed electronic ledger. (par 6, 17, 21-22, 31-33)
Furuichi does not specifically disclose prior to entering the incident data record into the decentralized incident-specific distributed electronic ledger, determining, at the first computing device, weights for each of the first computing device’s vote and the one or more other computing devices’ votes based on incident-related parameters in the incident data record.
Christides discloses prior to entering the incident data record into the decentralized incident-specific distributed electronic ledger, determining, at the first computing device, weights for each of the first computing device’s vote and the one or more other computing devices’ votes based on incident-related parameters in the incident data record. (par 24, 36)
Furuichi does not specifically teach calculating, at the first computing device, a weighted vote result associated with the incident data record utilizing the first computing device’s vote, the one or more other computing devices’ votes, and the weights determined for each of the first computing device’s vote and the one or more other computing devices’ votes.
Christides discloses calculating, at the first computing device, a weighted vote result associated with the incident data record utilizing the first computing device’s vote, the one or more other 
Furuichi does not specifically teach determining, at the first computing device, whether the weighted vote result associated with the incident data record is greater than or equal to the predetermined threshold.
Christides discloses determining, at the first computing device, whether the weighted vote result associated with the incident data record is greater than or equal to the predetermined threshold. (par 17, 25, 36, 38-39)
Furuichi does not specifically teach determining, at the first computing device, that the weighted vote result associated with the incident data record is greater than or equal to the predetermined threshold.
Christides discloses determining, at the first computing device, that the weighted vote result associated with the incident data record is greater than or equal to the predetermined threshold. (par 17, 25, 36, 38-39)
Furiuchi does not specifically teach updating, at the first computing device, the decentralized incident-specific distributed electronic ledger with the incident data record in response to determining that the weighted vote result associated with the incident data record is greater than or equal to the predetermined threshold.
However, Furiuchi does disclose updating, at the first computing device, the decentralized incident-specific distributed electronic ledger with the incident data record in response to determining that the said record should be entered (par 82, also par 64, fig3)
Christides discloses determining that the weighted vote result associated with the incident data record is greater than or equal to the predetermined threshold. (par 17, 25, 36, 38-39)
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides in order to make more efficient use of the network by improving the speed of consensus by using validator nodes that are likely to “vote” the same way. (see, e.g., Christides at par 17)
Regarding claim 22 –
Furuichi discloses receiving an incident data record at a first computing device (par 64, fig3) operating in a decentralized incident-specific distributed ledger network of one or more other computing devices to maintain a distributed electronic ledger (par 6);
reviewing, at the first computing device, the incident data record (par 82) to determine whether the incident data record should be entered into the decentralized incident-specific distributed electronic ledger (par 64, fig3).
Furuichi does not specifically disclose determining a vote, the vote indicating whether the incident data record should be entered into the decentralized incident-specific distributed electronic ledger.
Christides discloses determining a vote, the vote indicating whether the incident data record should be entered into the decentralized incident-specific distributed electronic ledger. (par 6, 17, 21-22, 31-33)
Furuichi does not specifically disclose sending, at the first computing device, the vote to each of the one or more other computing devices operating in the distributed ledger network to enable the one or more other computing devices to determine, from the vote, whether the first computing device has provided approval for entering the incident data record into the decentralized incident-specific distributed electronic ledger.
Christides discloses sending, at the first computing device, the vote to each of the one or more other computing devices operating in the distributed ledger network to enable the one or more other computing devices to determine, from the vote, whether the first computing device has provided 
Furuichi does not specifically teach receiving, at the first computing device, votes from the one or more other computing devices, and responsively determining, from the votes received from the one or more other computing devices, whether the one or more other computing devices have provided approval for entering the incident data record into the decentralized incident-specific distributed electronic ledger.
Christides discloses receiving, at the first computing device, votes from the one or more other computing devices, and responsively determining, from the votes received from the one or more other computing devices, whether the one or more other computing devices have provided approval for entering the incident data record into the decentralized incident-specific distributed electronic ledger. (par 6, 17, 21-22, 31-33)
Furuichi does not specifically disclose prior to entering the incident data record into the decentralized incident-specific distributed electronic ledger, determining, at the first computing device, weights for each of the first computing device’s vote and the one or more other computing devices’ votes based on incident-related parameters in the incident data record.
Christides discloses prior to entering the incident data record into the decentralized incident-specific distributed electronic ledger, determining, at the first computing device, weights for each of the first computing device’s vote and the one or more other computing devices’ votes based on incident-related parameters in the incident data record. (par 24, 36)
Furuichi does not specifically teach calculating, at the first computing device, a weighted vote result associated with the incident data record utilizing the first computing device’s vote, the one or more other computing devices’ votes, and the weights determined for each of the first computing device’s vote and the one or more other computing devices’ votes.
Christides discloses calculating, at the first computing device, a weighted vote result associated with the incident data record utilizing the first computing device’s vote, the one or more other computing devices’ votes, and the weights determined for each of the first computing device’s vote and the one or more other computing devices’ votes. (par 36)
Furuichi does not specifically teach determining, at the first computing device, whether the weighted vote result associated with the incident data record is greater than or equal to the predetermined threshold.
Christides discloses determining, at the first computing device, whether the weighted vote result associated with the incident data record is greater than or equal to the predetermined threshold. (par 17, 25, 36, 38-39)
Furuichi does not specifically teach determining, at the first computing device, that the weighted vote result associated with the incident data record is greater than or equal to the predetermined threshold.
Christides discloses determining, at the first computing device, that the weighted vote result associated with the incident data record is greater than or equal to the predetermined threshold. (par 17, 25, 36, 38-39)
Furiuchi does not specifically teach updating, at the first computing device, the decentralized incident-specific distributed electronic ledger with the incident data record in response to determining that the weighted vote result associated with the incident data record is greater than or equal to the predetermined threshold.
However, Furiuchi does disclose updating, at the first computing device, the decentralized incident-specific distributed electronic ledger with the incident data record in response to determining that the said record should be entered (par 82, also par 64, fig3)
Christides discloses determining that the weighted vote result associated with the incident data record is greater than or equal to the predetermined threshold. (par 17, 25, 36, 38-39)
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides in order to make more efficient use of the network by improving the speed of consensus by using validator nodes that are likely to “vote” the same way. (see, e.g., Christides at par 17)
Claims 3, 13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christides et al (US 2018/0101560) and further in view of Robertson et al (US 2015/0379413)
Furuichi in view of Christides teaches as above.
Regarding claims 3 and 13 –
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device’s vote operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device’ vote. (par 36)
Robertson teaches wherein the incident-related parameters include whether the incident data record relates to an incident that is within a predefined geographic distance, (par 55-58) and further when the incident data record relates to the incident that is within the predefined geographic distance from the agency; (par 55-58) and
	when the incident data record relates to the incident that is not within the predefined geographic distance from the agency. (par 55-58)
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Robertson in order to make more efficient use of the network and more effectively gauge both the level of increased crime threat and its potential duration. The user can then leverage the information conveyed  (Robertson, abs)
Regarding claim 20 -
Christides teaches determining a first weight for the computing device based on the incident-related parameters (par 36)
Robertson teaches that the parameters include one or more of:
whether an incident is within a predefined geographical distance from an agency; (par 55-58) whether the agency is in the same jurisdiction as the incident;  whether data in the incident data record is evidentiary or public information; whether the agency is a home agency or a visiting agency; and whether the agency has greater than a predetermined threshold of resources assigned to the incident. (par 55-58)
Regarding claim 21 -
Christides teaches determining a first weight for the computing device based on the incident-related parameters (par 36)
Robertson teaches that the parameters include one or more of:
whether an incident is within a predefined geographical distance from an agency; (par 55-58) whether the agency is in the same jurisdiction as the incident;  whether data in the incident data record is evidentiary or public information; whether the agency is a home agency or a visiting agency; and whether the agency has greater than a predetermined threshold of resources assigned to the incident. (par 55-58)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christides et al (US 2018/0101560) and further in view of Patel et al (US 2018/0160277).
Furuichi in view of Christides teaches as above.
Regarding claim 4  –
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device operating the first computing device’s vote operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote. (par 36)
Patel teaches that the incident-related parameters include whether the incident data record relates to an incident that is within a jurisdiction of an agency (par 56) and
when the incident data record relates to the incident that is not within the jurisdiction of the agency. (par 56).
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Patel in order to make more efficient use of the network and thereby improving the situational awareness for the entities. (Patel, par 37)
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christides et al (US 2018/0101560) and further in view of Wengrovitz et al (US 2016/0233946).
Furuichi in view of Christides teaches as above.
Regarding claims 5 and 15-–
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device’s vote operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote. (par 36)
Wengrovitz teaches when the incident data record relates to the incident is at a home agency; (par 34) and
when the incident data record relates to the incident that is a visiting agency. (par 34).
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Wengrovitz in order to make more efficient use of the network and to facilitate improved management and analysis of incidents or events in which an incident communications network is employed. (Wengrovitz, par 7)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christides et al (US 2018/0101560) and further in view of Taylor et al (US 2008/0276234).
Furuichi in view of Christides teaches as above.
Regarding claim 7  –
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device’s vote operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote. (par 36)
Taylor teaches when the agency operating the first computing device has greater than the predetermined threshold of resources assigned to the incident; (par 358) and
when the agency operating the first computing device does not have greater than the predetermined threshold of resources assigned to the incident. (par 358).
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Taylor in order to make more efficient use of the network and thereby to provide more efficient transmission of data and provide further fault isolation. (Taylor, par 18)
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christides et al (US 2018/0101560) and further in view of Butler (US 2015/0212512).
Furuichi in view of Christides teaches as above.
Regarding claims 8 and 18 –
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device’s vote operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote. (par 36)
Butler teaches that the data in the incident record is evidentiary; (par 8) and
when the data in the incident record is not evidentiary; (par 8) 
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Butler in order to monitor inputs and improve safety conditions.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christides et al (US 2018/0101560) and further in view of Pitre et al (US 2008/0088428).
Furuichi in view of Christides teaches as above.
Regarding claims 9 and 19 –
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device. (par 36)
Pitre teaches that the data in the incident record is public information. (par 96)
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides and Pitre in order to make more efficient use of the network.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christides et al (US 2018/0101560) and Wengrovitz et al (US 2016/0233946), and further in view of Patel et al (US 2018/0160277).
Furuichi in view of Christides teaches as above.
Regarding claim 14  –
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device operating the first computing device’s vote operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote. (par 36)
Wegrovitz discloses identifying an agency operating the computing device in the distributed ledger network. (par 34, 57, 73)
Patel teaches determining, from the incident-related parameters in the incident data record, whether the incident data record relates to an incident that is within a jurisdiction of the agency;
Patel teaches that the incident-related parameters include whether the incident data record relates to an incident that is within a jurisdiction of an agency (par 56) and
when the incident data record relates to the incident that is not within the jurisdiction of the agency. (par 56).
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides, Wengrovitz and Patel in order to make more efficient use of the network and thereby improving the situational awareness for the entities. (Patel, par 37)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Furuichi et al (US 2018/0276055) in view of Christides et al (US 2018/0101560) and further in view of Wengrovitz et al (US 2016/0233946) and Taylor et al (US 2008/0276234).
Furuichi in view of Christides teaches as above.
Regarding claim 17  –
Furuichi in view of Christides, teaches as above.
Christides teaches wherein determining weights comprises: determining, at the first computing device, a first weight for the first computing device’s vote operating the first computing device operated by an agency in the distributed ledger network (par 36) and determining, at the first computing device, a second weight lower than the first weight for the first computing device’s vote. (par 36)
Wengrovitz teaches, identifying an agency operating the computing device in the distributed ledger network. (par 34, 57, 73)
Taylor teaches, when the agency operating the first computing device has greater than the predetermined threshold of resources assigned to the incident; (par 358) and
when the agency operating the first computing device does not have greater than the predetermined threshold of resources assigned to the incident. (par 358).
It would be obvious to one of ordinary skill in the art to combine Furuichi with Christides, Wengrovitz, and Taylor in order to make more efficient use of the network and thereby to provide more efficient transmission of data and provide further fault isolation. (Taylor, par 18)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“The Difference Between Blockchains & Distributed Ledger Technology” (Shann Ray. Feb 20, 2018)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685